DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the carrying vessel is a first one of the carrying vessel and wherein, when in proximity to a second one of the carrying vessel, the control unit on the first one of the carrying vessel is programmed to emit at least one of the at least one output based on receiving via the input sensor on the first one of the carrying vessel at least one of the at least one output from the output device on the second one of the carrying vessel”, it is unclear how to interpret this limitation. It is unclear if a second carrying vessel is being positively claimed or whether the first vessel simply includes structures that are capable of communicating with another vessel. Therefore, this office action presumes that the intention is to claim only the sub combination of the first carrying vessel and its structures, in order to give the claims their broadest reasonable interpretation. Therefore, all references in the claims to any second carrying vessel are considered to be only statements of intended use with regard to the claimed first carrying vessel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian US 2019/0231045 A1  in view of Palmer et al. US 8,674,211 B1 (both cited in Applicants IDS).
With regards to claim 1, Jian discloses a carrying vessel 205, comprising: a main body that defines a storage chamber, wherein the main body has an outer surface having an animate character feature 220 thereon that is representative of a feature on a character; an actuator 175 contained within the main body, and which is operatively connected to the animate character feature, and is operable to move the animate character feature; a battery 195; an electrical conduit 100 that operatively connects the battery to the actuator for driving operation of the actuator to move the animate character feature, wherein the main body includes a plurality of layers of material (Para. 0054).
Jian discloses the carrying vessel includes a plurality of layers of material but it does not specifically disclose at least a portion of the electrical conduit extends between the plurality of the layers.
However, Palmer teaches that it was known in the art to have a carrying vessel have at least a portion of the electrical conduit 170/172 extend between the plurality of the layers. (Col 5:55-61)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying vessel in Jian by hiding the electrical conduits under a layer of material on the inner side of the carrying vessel as taught by Palmer, for it is well known in the field of bags, suitcases and backpacks to hide delicate and potentially dangerous elements, such as electric circuits, from impacts of external elements.
 
With regards to claim 2, Jian discloses the main body includes a battery pocket in which the battery is positioned. (Para. 0073)

With regards to claim 3, Jian discloses the main body includes a storage member and a cover that covers a storage member opening in the storage member, wherein the storage member opening permits access to the storage chamber.

With regards to claim 4, Jian discloses the animate character feature 220 is on the cover.

With regards to claim 7, Jian discloses a control unit that includes a memory 115 and a processor 110, wherein the control unit is programmed to control transmission of current from the battery to the animate character feature. (Para. 0020)

With regards to claim 8, Jian discloses an input sensor 120 that sends signals to the control unit based on input by a user, and wherein the control unit is programmed to control transmission of current from the battery to the animate character feature.

With regards to claim 9, Jian discloses the input sensor 120 is a touch sensor that is positioned to detect patting of the carrying vessel in at least one selected location of the outer surface. (Para. 0033)

With regards to claim 10, Jian discloses an output device 155 that emits at least one output that is selected from the group of outputs consisting of audio output, RF output, and visual output.

With regards to claim 11, Jian discloses the carrying vessel 205 is a first one of the carrying vessel and wherein, when in proximity to some second one of the carrying vessel, the control unit on the first one of the carrying vessel is programmed to emit at least one of the at least one output based on receiving via the input sensor on the first one of the carrying vessel at least one of the at least one output from the output device on some second one of the carrying vessel. (Para. 0048-0051)

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian US 2019/0231045 A1 in view of Palmer et al. US 8,674,211 B1 (cited in Applicants IDS) and further in view of Strong US 2013/0160188 A1.
With regards to claims 5 and 6, Jian discloses the in Para. 0068, that there are possible alternative for the animate character feature on the cover but it does not specifically disclose the animate character feature is an eyelid that is movable to cover at least a portion of an eye that is represented on the cover; and the animate character feature is a tail.
However Strong teaches that it was known in the art to have an article that includes an animate character feature include an eyelid (Fig. 4;Para. 0066) that is movable to cover at least a portion of an eye; and a tail (Fig. 6; Para. 0068).
The inventions of Jian and Strong both disclose animate character features. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the animate character feature in Jian by providing the animate character feature is an eyelid and tail as taught by Strong for the purposes of providing an alternative type of animate character feature to display and provide more aesthetic design options.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736